Exhibit 10.1

 

[g131111kei001.jpg]

 

STANDARD INDUSTRIAL/COMMERCIAL

MULTI-TENANT LEASE - GROSS

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

1.                                         Basic Provisions (“Basic
Provisions”).

 

1.1

 

Parties: This Lease (“Lease”), dated for reference purposes only March 21, 2005,
is made by and between 7-L NorthCreek, LLC (“Lessor”) and Lipid Sciences, Inc.,
a Delaware corporation (“Lessee”), (collectively the “Parties”, or individually
a “Party”).

 

1 .2(a)     Premises:  That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 7068 Koll Center Parkway,
Suite 401, located in the City of Pleasanton, County of Alameda, State of
California, with zip code 94566, as outlined on Exhibit A attached hereto
(“Premises”) and generally described as (describe briefly the nature of the
Premises): approximately 12,330 square feet within a 133,920 square foot
industrial/commercial project. In addition to Lessee’s rights to use and occupy
the Premises as hereinafter specified. Lessee shall have non-exclusive rights to
the Common Areas (as defined in Paragraph 2.7 below) as hereinafter specified,
but shall not have any rights to the roof, exterior walls or utility raceways of
the building containing the Premises (“Building”) or to any other buildings in
the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other buildings and improvements thereon, are
herein collectively referred to as the “Project.” (See also Paragraph 2.)

 

1.2(b)     Parking: 43 unreserved vehicle parking spaces (“Unreserved Parking
Spaces”); and 0 reserved vehicle parking spaces (“Reserved Parking Spaces”).
(See also Paragraph 2.6.)

 

1.3     Term: 5 years and 0 months (“Original Term”) commencing April 1, 2005
(“Commencement Date”) and ending March 31, 2010 (“Expiration Date”). (See also
Paragraph 3.)

 

1.3(a)     Option to Renew: One option at 5 years and 0 months at the then
Market Rent, upon 90 days prior written notice to Lessor.

 

1.4     Early Possession: N/A (“Early Possession Date”). (See also Paragraphs
3.2 and 3.3.)

 

1.5     Base Rent:  $16,792.30 per month (“Base Rent”), payable on the first day
of each month commencing April 1, 2005. (See also Paragraph 4.)

 

ý         If this box is checked, there are provisions in this Lease for the
Base Rent to be adjusted.

 

l.5(a)     Base Rent Adjustments:

 

$17,254.68 per month, payable on the first day of each month commencing April 1,
2006 through March 31, 2007;

$17,730.92 per month, payable on the first day of each month commencing April 1,
2007 through March 31, 2008;

$18,221.45 per month, payable on the first day of each month commencing April 1,
2008 through March 31, 2009;

$18,726.70 per month, payable on the first day of each month commencing April 1,
2009 through March 31, 2010.

 

1.5 (b)     Common Area Operating Expenses Base Year: 2005

 

1.6      Lessee’s Share of Common Area Operating Expenses: nine point two one
percent (9.21%) (“Lessee’s Share”).

 

1.7      Base Rent and Other Monies Paid Upon Execution:

(a)                    Base Rent $ 16,792.30 for the period April 1, 2005 -
April 30, 2005.

(b)                   Common Area Operating Expenses: $ N/A for the period N/A.

(c)                    Security Deposit: $18,726.70 (“Security Deposit”). (See
also Paragraph 5.)

(d)                   Other: $ 370.00 for Trash and water.

(e)                    Total Due Upon Execution of this Lease: $ 35,889.00.

 

1.8     Agreed Use: General office use and analytical laboratory use. (See also
Paragraph 6.)

 

1.9     Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph 8.)

 

1.10     Real Estate Brokers:  (See also Paragraph 15.)

(a) Representation:   The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

ý  Colliers International represents Lessor exclusively (“Lessor’s Broker”);

 

ý  CB Richard Ellis represents Lessee exclusively (“Lessee’s Broker”); or

 

o                                                                                          represents
both Lessor and Lessee (“Dual Agency”).

 

(b)  Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of N/A or
N/A % of the total Base Rent for the brokerage services rendered by the
Brokers).

 

1.11     Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37.)

 

1.12     Addenda and Exhibits. Attached hereto is an Addendum or Addenda
consisting of Paragraphs N/A through N/A and Exhibits A through G, all of which
constitute a part of this Lease.

 

2.           Premises.

 

2.1     Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental and upon all

 

[g131111kei002.jpg]

[g131111kei003.jpg]

 

© 1998 - American Industrial Real Estate Association

REVISED

FORM MTG-2-11/98E

 

1

--------------------------------------------------------------------------------


 

of the terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.

2.2                                                Condition. Lessor shall
deliver that portion of the Premises contained within the Building (“Unit”) to
Lessee broom clean and free of debris on the Commencement Date or the Early
Possession Date, whichever first occurs (“Start Date”), and, so long as the
required service contracts described in Paragraph 7.1(b) below are obtained by
Lessee and in effect within thirty days following the Start Date, warrants that
the existing electrical, plumbing, fire sprinkler, lighting, heating,
ventilating and air conditioning systems (“HVAC”), loading doors, if any, and
all other such elements in the Unit, other than those constructed by Lessee,
shall be in good operating condition on said date and that the structural
elements of the roof, bearing walls and foundation of the Unit shall be free of
material defects. If a non-compliance with such warranty exists as of the Start
Date, or if one of such systems or elements should malfunction or fail within
the appropriate warranty period, Lessor shall, as Lessor’s sole obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Lessor’s expense. The warranty periods shall be as follows: (i) 6 months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements of the Unit. If Lessee does not give Lessor the required notice within
the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee’s sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls - see Paragraph 7).

2.3                                                Compliance. Lessor warrants
that the improvements on the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances in effect on the Start
Date (“Applicable Requirements”). Said warranty does not apply to the use to
which Lessee will put the Premises or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a).) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the zoning is
appropriate for Lessee’s intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify the same at Lessor’s expense. If Lessee does not
give Lessor written notice of a non-compliance with this warranty within 6
months following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee’s sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building (“Capital Expenditure”), Lessor and Lessee shall allocate the cost of
such work as follows:

(a)  Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however, that if such Capital Expenditure is
required during the last 2 years of this Lease and the cost thereof exceeds 6
months’ Base Rent, Lessee may instead terminate this Lease unless Lessor
notifies Lessee, in writing, within 10 days after receipt of Lessee’s
termination notice that Lessor has elected to pay the difference between the
actual cost thereof and the amount equal to 6 months’ Base Rent. If Lessee
elects termination, Lessee shall immediately cease the use of the Premises which
requires such Capital Expenditure and deliver to Lessor written notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier than the last day that Lessee could
legally utilize the Premises without commencing such Capital Expenditure.

(b)  If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with interest, from Rent until Lessor’s share of such costs have
been fully paid. If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

(c)  Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non- voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall be fully
responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.

2.4                                                Acknowledgements. Subject to
Section 50 hereof, Lessee acknowledges that: (a) it has been advised by Lessor
and/or Brokers to satisfy itself with respect to the condition of the Premises
(including but not limited to the electrical, HVAC and fire sprinkler systems,
security, environmental aspects, and compliance with Applicable Requirements and
the Americans with Disabilities Act), and their suitability for Lessee’s
intended use, (b) Lessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, and (c) neither Lessor, Lessor’s
agents, nor Brokers have made any oral or written representations or warranties
with respect to said matters other than as set forth in this Lease. In addition,
Lessor acknowledges that: (i) Brokers have made no representations, promises or
warranties concerning Lessee’s ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor’s sole responsibility to investigate
the financial capability and/or suitability of all proposed tenants.

2.5                                                Lessee as Prior
Owner/Occupant. Subject to Section 50 hereof, the warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.

2.6                                                Vehicle Parking. Lessee shall
be entitled to use the number of Unreserved Parking Spaces and Reserved Parking
Spaces specified in Paragraph 1.2(b) on those portions of the Common Areas
designated from time to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor.

(a)                                                 Lessee shall not permit or
allow any vehicles that belong to or are controlled by Lessee or Lessee’s
employees, suppliers, shippers, customers, contractors or invitees to be loaded,
unloaded, or parked in areas other than those designated by Lessor for such
activities.

(b)                                                Lessee shall not service or
store any vehicles in the Common Areas.

(c)                                                 If Lessee permits or allows
any of the prohibited activities described in this Paragraph 2.6, then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove or tow away the vehicle involved and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor.

2.7                                                Common Areas - Definition.
The term “Common Areas” is defined as all areas and facilities outside the
Premises and within the exterior boundary line of the Project and interior
utility raceways and installations within the Unit that are provided and
designated by the Lessor from time to time for the general non-exclusive use of
Lessor, Lessee and other tenants of the Project and their respective employees,
suppliers, shippers, customers, contractors and invitees, including parking
areas, loading and unloading areas, trash areas, roadways, walkways, driveways
and landscaped areas.

2.8                                                Common Areas - Lessee’s
Rights. Lessor grants to Lessee, for the benefit of Lessee and its employees,
suppliers, shippers, contractors, customers and invitees, during the term of
this Lease, the non-exclusive right to use, in common with others entitled to
such use, the Common Areas as they exist from time to time, subject to any
rights, powers, and privileges reserved by Lessor under the terms hereof or
under the terms of any rules and regulations or restrictions governing the use
of the Project. Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right to store any property, temporarily
or permanently, in the Common Areas. Any such storage shall be permitted only by
the prior written consent of Lessor or Lessor’s designated agent, which consent
may be revoked at any time. In the event that any unauthorized storage shall
occur, then Lessor shall have the right, without notice, in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor.

2.9                                                Common Areas - Rules and
Regulations. Lessor or such other person(s) as Lessor may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce reasonable rules and
regulations (“Rules and Regulations”) for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Project and their invitees. Lessee agrees to
abide by and conform to all such Rules and Regulations, and to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform.  Lessor shall not be responsible to Lessee for the non-compliance
with said Rules and Regulations by other tenants of the Project.

2.10                                          Common Areas - Changes. Lessor
shall have the right, in Lessor’s sole discretion, from time to time:

(a)                To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;

(b)                To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

(c)                To designate other land outside the boundaries of the Project
to be a part of the Common Areas;

(d)                To add additional buildings and improvements to the Common
Areas;

(e)                To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and

(f)                 To do and perform such other acts and make such other
changes in, to or with respect to the Common Areas and Project as Lessor may, in
the exercise of sound business judgment, deem to be appropriate.

 

2

--------------------------------------------------------------------------------


 

3.                                       Term.

3.1           Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

3.2           Early Possession. If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession. All other terms of this Lease
(including but not limited to the obligations to pay Lessee’s Share of Common
Area Operating Expenses, Real Property Taxes and insurance premiums and to
maintain the Premises) shall, however, be in effect during such period. Any such
early possession shall not affect the Expiration Date.

3.3           Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease. Lessee shall not, however,
be obligated to pay Rent or perform its other obligations until it receives
possession of the Premises. If possession is not delivered within 60 days after
the Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

3.4           Lessee Compliance. Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

 

4.                                       Rent.

4.1           Rent Defined. All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2                                 Common Area Operating Expenses. Lessee shall
pay to Lessor during the term hereof, in addition to the Base Rent, Lessee’s
Share (as specified in Paragraph 1.6.) of any increase over the Base Year, as
specified in Paragraph 1.5(b), of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

(a)                                  “Common Area Operating Expenses” are
defined, for purposes of this Lease, as all costs incurred by Lessor relating to
the ownership and operation of the Project, including, but not limited to, the
following:

(i)                                     The operation, repair and maintenance,
in neat, clean, good order and condition, but not the replacement (see
subparagraph (e)), of the following:

(aa)                            The Common Areas and Common Area improvements,
including parking areas, loading and unloading areas, trash areas, roadways,
parkways, walkways, driveways, landscaped areas, bumpers, irrigation systems.
Common Area lighting facilities, fences and gates, elevators, roofs, and roof
drainage systems.

(bb)                          Exterior signs and any tenant directories.

(cc)                            Any fire sprinkler systems.

(ii)                                                                                 
The cost of water, gas, electricity and telephone to service the Common Areas
and any utilities not separately metered.

(iii)                               Trash disposal, pest control services,
property management, security services, and the costs of any environmental
inspections.

(iv)                                                                             
Reserves set aside for maintenance and repair of Common Areas.

(v)                                                                                
Any increase above the Base Real Property Taxes (as defined in Paragraph 10).

(vi)                                                                             
Any “Insurance Cost Increase” (as defined in Paragraph 8).

(vii)                                                                          
Any deductible portion of an insured loss concerning the Building or the Common
Areas.

(viii)                                                                       
The cost of any Capital Expenditure to the Building or the Project not covered
under the provisions of Paragraph 2.3 provided; however, that Lessor shall
allocate the cost of any such Capital Expenditure over a 12 year period and
Lessee shall not be required to pay more than Lessee’s Share of 1/144th of the
cost of such Capital Expenditure in any given month.

(ix)                                                                               
Any other services to be provided by Lessor that are stated elsewhere in this
Lease to be a Common Area Operating Expense.

(b)                                 Any Common Area Operating Expenses and Real
Property Taxes that are specifically attributable to the Unit, the Building or
to any other building in the Project or to the operation, repair and maintenance
thereof, shall be allocated entirely to such Unit, Building, or other building.
However, any Common Area Operating Expenses and Real Property Taxes that are not
specifically attributable to the Building or to any other building or to the
operation, repair and maintenance thereof, shall be equitably allocated by
Lessor to all buildings in the Project.

(c)                                  The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(a) shall not be deemed to
impose an obligation upon Lessor to either have said improvements or facilities
or to provide those services unless the Project already has the same, Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of them.

(d)                                 Lessee’s Share of Common Area Operating
Expenses shall be payable by Lessee within 10 days after a reasonably detailed
statement of actual expenses is presented to Lessee. At Lessor’s option,
however, an amount may be estimated by Lessor from time to time of Lessee’s
Share of annual Common Area Operating Expenses and the same shall be payable
monthly or quarterly, as Lessor shall designate, during each 12 month period of
the Lease term, on the same day as the Base Rent is due hereunder.   Lessor
shall deliver to Lessee within 60 days after the expiration of each calendar
year a reasonably detailed statement showing Lessee’s Share of the actual Common
Area Operating Expenses incurred during the preceding year,   If Lessee’s
payments under this Paragraph 4.2(d) during the preceding year exceed Lessee’s
Share as indicated on such statement, Lessor shall credit the amount of such
over-payment against Lessee’s Share of Common Area Operating Expenses next
becoming due.   If Lessee’s payments under this Paragraph 4.2(d) during the
preceding year were less than Lessee’s Share as indicated on such statement,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after
delivery by Lessor to Lessee of the statement.

(e)                                  When a capital component such as the roof,
foundations, exterior walls or a Common Area capital improvement, such as the
parking lot paving, elevators, fences, etc. requires replacement, rather than
repair or maintenance, Lessor shall, at Lessor’s expense, be responsible for
such replacement. Such expenses and/or costs are not Common Area Operating
Expenses.

4.3                                 Payment. Lessee shall cause payment of Rent
to be received by Lessor in lawful money of the United States, without offset or
deduction (except as specifically permitted in this Lease), on or before the day
on which it is due. Rent for any period during the term hereof which is for less
than one full calendar month shall be prorated based upon the actual number of
days of said month. Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25.

 

5.                                       Security Deposit. Lessee shall deposit
with Lessor upon execution hereof the Security Deposit as security for Lessee’s
faithful performance of its obligations under this Lease. If Lessee fails to pay
Rent, or otherwise Defaults under this Lease, Lessor may use, apply or retain
all or any portion of said Security Deposit for the payment of any amount due
Lessor or to reimburse or compensate Lessor for any liability, expense, loss or
damage which Lessor may suffer or incur by reason thereof. If Lessor uses or
applies all or any portion of the Security Deposit, Lessee shall within 10 days
after written request therefor deposit monies with Lessor sufficient to restore
said Security Deposit to the full amount required by this Lease. If the Base
Rent increases during the term of this Lease, Lessee shall, upon written request
from Lessor, deposit additional monies with Lessor so that the total amount of
the Security Deposit shall at all times bear the same proportion to the
increased Base Rent as the initial Security Deposit bore to the initial Base
Rent. Should the Agreed Use be amended to accommodate a material change in the
business of Lessee or to accommodate a sublessee or assignee, Lessor shall have
the right to increase the Security Deposit to the extent necessary, in Lessor’s
reasonable judgment, to account for any increased wear and tear that the
Premises may suffer as a result thereof. If a change in control of Lessee occurs
during this Lease and following such change the financial condition of Lessee
is, in Lessor’s reasonable judgment, significantly reduced, Lessee shall deposit
such additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition. Lessor shall not be required to keep the Security Deposit
separate from its general accounts. Within 14 days after the expiration or
termination of this Lease, if Lessor elects to apply the Security Deposit only
to unpaid Rent, and otherwise within 30 days after the Premises have been
vacated pursuant to Paragraph 7.4(c) below, Lessor shall return that portion of
the Security Deposit not used or applied by Lessor. No part of the Security
Deposit shall be considered to be held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.

 

6.                                       Use.

 

6.1           Use. Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties.  Lessor
shall not unreasonably withhold or delay its consent to any written

 

3

--------------------------------------------------------------------------------


 

request for a modification of the Agreed Use, so long as the same will not
impair the structural integrity of the improvements on the Premises or the
mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Premises. If Lessor elects to withhold consent, Lessor shall
within 7 days after such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use.

 

6.2                                                Hazardous Substances.

(a)                                  Reportable Uses Require Consent. The term
“Hazardous Substance” as used in this Lease shall mean any product, substance,
or waste whose presence, use, manufacture, disposal, transportation, or release,
either by itself or in combination with other materials expected to be on the
Premises, is either: (i) potentially injurious to the public health, safety or
welfare, the environment or the Premises, (ii) regulated or monitored by any
governmental authority, or (iii) a basis for potential liability of Lessor to
any governmental agency or third party under any applicable statute or common
law theory. Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, by-products
or fractions thereof. Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee’s
expense) with all Applicable Requirements. “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

(b)                                 Duty to Inform Lessor. If Lessee knows, or
has reasonable cause to believe, that a Hazardous Substance has come to be
located in, on, under or about the Premises, other than as previously consented
to by Lessor, Lessee shall immediately give written notice of such fact to
Lessor, and provide Lessor with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance.

(c)                                  Lessee Remediation. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under, or
about the Premises (including through the plumbing or sanitary sewer system) and
shall promptly, at Lessee’s expense, take all investigatory and/or remedial
action reasonably recommended, whether or not formally ordered or required, for
the cleanup of any contamination of, and for the maintenance, security and/or
monitoring of the Premises or neighboring properties, that was caused or
materially contributed to by Lessee, or pertaining to or involving any Hazardous
Substance brought onto the Premises during the term of this Lease, by or for
Lessee, or any third party.

(d)                                 Lessee Indemnification. Lessee shall
indemnify, defend and hold Lessor, its agents, employees, lenders and ground
lessor, if any, harmless from and against any and all loss of rents and/or
damages, liabilities, judgments, claims, expenses, penalties, and reasonable
attorneys’ and consultants’ fees arising out of or involving any Hazardous
Substance brought onto the Premises by or for Lessee, or by any third party upon
instruction of Lessee (provided, however, that Lessee shall have no liability
under this Lease with respect to underground migration of any Hazardous
Substance under the Premises from areas outside of the Project). Lessee’s
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

(e)                                  Lessor Indemnification. Lessor and its
successors and assigns shall indemnify, defend, reimburse and hold Lessee, its
employees and lenders, harmless from and against any and all environmental
damages, including the cost of remediation, which existed as a result of
Hazardous Substances on the Premises prior to the Start Date or which are caused
by the gross negligence or willful misconduct of Lessor, its agents or
employees. Lessor’s obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease.

(f)                                    Investigations and Remediations. Lessor
shall retain the responsibility and pay for any investigations or remediation
measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to the Start Date,
unless such remediation measure is required as a result of Lessee’s use
(including “Alterations”, as defined in paragraph 7.3(a) below) of the Premises,
in which event Lessee shall be responsible for such payment. Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor’s agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor’s investigative and remedial
responsibilities.

(g)                                 Lessor Termination Option. If a Hazardous
Substance Condition (see Paragraph 9.1(e)) occurs during the term of this Lease,
unless Lessee is legally responsible therefor (in which case Lessee shall make
the investigation and remediation thereof required by the Applicable
Requirements and this Lease shall continue in full force and effect, but subject
to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at
Lessor’s option, either (i) investigate and remediate such Hazardous Substance
Condition, if required, as soon as reasonably possible at Lessor’s expense, in
which event this Lease shall continue in full force and effect, or (ii) if the
estimated cost to remediate such condition exceeds 12 times the then monthly
Base Rent or $100,000, whichever is greater, give written notice to Lessee,
within 30 days after receipt by Lessor of knowledge of the occurrence of such
Hazardous Substance Condition, of Lessor’s desire to terminate this Lease as of
the date 60 days following the date of such notice. In the event Lessor elects
to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee’s commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days following such commitment. In such event, this Lease shall
continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination.

6.3                                 Lessee’s Compliance with Applicable
Requirements. Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to the Premises, without
regard to whether said requirements are now in effect or become effective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements.

6.4                                 Inspection; Compliance. Lessor and Lessor’s
“Lender” (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise with
twenty four hour notice, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Lessee with this Lease. The cost of any
such inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a contamination is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority. In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or contamination.

 

7.                                       Maintenance; Repairs; Utility
Installations; Trade Fixtures and Alterations.

 

7.1                                 Lessee’s Obligations.

(a)                                  In General. Subject to the provisions of
Paragraph 2.2 (Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with
Applicable Requirements), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction),
and 14 (Condemnation), Lessee shall, at Lessee’s sole expense, keep the
Premises, Utility installations (intended for Lessee’s exclusive use, no matter
where located), and Alterations in good order, condition and repair (whether or
not the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

 

(b)           Service Contracts. Lessee shall, at Lessee’s sole expense, procure
and maintain contracts, with copies to Lessor, in customary form and substance
for, and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment (ii) boiler and pressure vessels, (iii) clarifiers,
and (iv) any other equipment, if reasonably required by Lessor. However, Lessor
reserves the night, upon notice to Lessee, to procure and maintain any or all of
such service contracts, and if Lessor so elects. Lessee shall reimburse Lessor,
upon demand, for the cost thereof.

 

(c)                                  Failure to Perform. If Lessee fails to
perform Lessee’s obligations under this Paragraph 7.1, Lessor may enter upon the
Premises after 10 days’ prior written notice to Lessee (except in the case of an
emergency, in which case no notice shall be required), perform such obligations
on Lessee’s behalf, and put the Premises in good order, condition and repair,
and Lessee shall promptly reimburse Lessor for the cost thereof.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Replacement. Subject to Lessee’s
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee’s failure to exercise and
perform good maintenance practices, if an item described in Paragraph 7.1(b)
cannot be repaired other than at a cost which is in excess of 50% of the cost of
replacing such item, then such item shall be replaced by Lessor, and the cost
thereof shall be prorated between the Parties and Lessee shall only be obligated
to pay, each month during the remainder of the term of this Lease, on the date
on which Base Rent is due, an amount equal to the product of multiplying the
cost of such replacement by a fraction, the numerator of which is one, and the
denominator of which is 144 (ie. 1/144th of the cost per month). Lessee shall
pay interest on the unamortized balance at a rate that is commercially
reasonable in the judgment of Lessor’s accountants. Lessee may, however, prepay
its obligation at any time.

7.2                                 Lessor’s Obligations. Subject to the
provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Common Area
Operating Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or
Destruction) and 14 (Condemnation), Lessor, subject to reimbursement pursuant to
Paragraph 4.2, shall keep in good order, condition and repair the foundations,
exterior walls, structural condition of interior bearing walls, exterior roof,
fire sprinkler system, Common Area fire alarm and/or smoke detection systems,
fire hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the services for which there is a Common Area Operating
Expense pursuant to Paragraph 4.2. Lessor shall not be obligated to paint the
exterior or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises.
Lessee expressly waives the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Lease.

7.3                                 Utility Installations; Trade Fixtures;
Alterations.

(a)                                  Definitions. The term “Utility
Installations” refers to all floor and window coverings, air lines, power
panels, electrical distribution, security and fire protection systems,
communication systems, lighting fixtures, HVAC equipment, plumbing, and fencing
in or on the Premises. The term “Trade Fixtures” shall mean Lessee’s machinery
and equipment that can be removed without doing material damage to the Premises.
The term “Alterations” shall mean any modification of the improvements, other
than Utility Installations or Trade Fixtures, whether by addition or deletion.
“Lessee Owned Alterations and/or Utility Installations” are defined as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).

(b)                                 Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor’s prior
written consent. Lessee may, however, make non-structural Utility Installations
to the interior of the Premises (excluding the roof) without such consent but
upon notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof or any existing walls, and
the cumulative cost thereof during this Lease as extended does not exceed a sum
equal to 3 month’s Base Rent in the aggregate or a sum equal to one month’s Base
Rent in any one year. Notwithstanding the foregoing, Lessee shall not make or
permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor. Lessor may, as a precondition to granting such
approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

(c)                                  Indemnification. Lessee shall pay, when
due, all claims for labor or materials furnished or alleged to have been
furnished to or for Lessee at or for use on the Premises, which claims are or
may be secured by any mechanic’s or materialmen’s lien against the Premises or
any interest therein. Lessee shall give Lessor not less than 10 days notice
prior to the commencement of any work in, on or about the Premises, and Lessor
shall have the right to post notices of non-responsibility. If Lessee shall
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense defend and protect itself, Lessor and the Premises against the
same and shall pay and satisfy any such adverse judgment that may be rendered
thereon before the enforcement thereof. If Lessor shall require, Lessee shall
furnish a surety bond in an amount equal to 150% of the amount of such contested
lien, claim or demand, indemnifying Lessor against liability for the same. If
Lessor elects to participate in any such action, Lessee shall pay Lessor’s
attorneys’ fees and costs.

7.4                                                Ownership; Removal;
Surrender; and Restoration.

(a)                                  Ownership. Subject to Lessor’s right to
require removal or elect ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect in writing to
be the owner of all or any specified part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise instructed per paragraph 7.4(b) hereof,
all Lessee Owned Alterations and Utility Installations shall, at the expiration
or termination of this Lease, become the property of Lessor and be surrendered
by Lessee with the Premises.

(b)                                 Removal. By delivery to Lessee of written
notice from Lessor not earlier than 90 and not later than 30 days prior to the
end of the term of this Lease, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease, including but not limited to the lab areas constructed during the
Original Lease Term. Lessor may require the removal at any time of all or any
part of any Lessee Owned Alterations or Utility installations made without the
required consent. Without notice from Lessor, Lessee must remove all wiring
and/or cabling that was installed and/or added by Lessee, its contractors, or
agents, including but not limited to voice and/or data cabling and electrical
wiring.  Additionally, Lessee must remove any communications cable that is not
terminated at both ends at a connector or other equipment and not identified
“For Future Use” with a tag.

(c)                                  Surrender; Restoration. Lessee shall
surrender the Premises by the Expiration Date or any earlier termination date,
with all of the improvements, parts and surfaces thereof broom clean and free of
debris, and in good operating order, condition and state of repair, ordinary
wear and tear excepted. “Ordinary wear and tear” shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
Notwithstanding the foregoing, if this Lease is for 12 months or less, then
Lessee shall surrender the Premises in the same condition as delivered to Lessee
on the Start Date with NO allowance for ordinary wear and tear. Lessee shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Lessee shall also completely remove from the Premises any and
all Hazardous Substances brought onto the Premises by or for Lessee, or any
third party instructed by Lessee (except Hazardous Substances which were
deposited via underground migration from areas outside of the Project) even if
such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.

 

8.                                       Insurance; Indemnity.

8.1           Payment of Premium Increases.

                                (a)           As used herein, the term
“Insurance Cost Increase” is defined as any increase in the actual cost of the
insurance applicable to the Building and/or the Project and required to be
carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and 8.3(b), (“Required
Insurance”), over and above the Base Premium, as hereinafter defined, calculated
on an annual basis. Insurance Cost Increase shall include, but not be limited
to, requirements of the holder of a mortgage or deed of trust covering the
Premises, Building and/or Project, increased valuation of the Premises, Building
and/or Project, and/or a general premium rate increase. The term insurance Cost
Increase shall not, however, include any premium increases resulting from the
nature of the occupancy of any other tenant of the Building. If the parties
insert a dollar amount in Paragraph 1.9, such amount shall be considered the
“Base Premium.” The Base Premium shall be the annual premium applicable to the
12 month period immediately preceding the Start Date. If, however, the Project
was not insured for the entirety of such 12 month period, then the Base Premium
shall be the lowest annual premium reasonably obtainable for the Required
Insurance as of the Start Date, assuming the most nominal use possible of the
Building. In no event, however, shall Lessee be responsible for any portion of
the premium cost attributable to liability insurance coverage in excess of
$2,000,000 procured under Paragraph 8.2(b).

(b)           Lessee shall pay any Insurance Cost Increases to Lessor pursuant
to Paragraph 4.2. Premiums for policy periods commencing prior to, or extending
beyond, the term of this Lease shall be prorated to coincide with the
corresponding Start Date or Expiration Date.

8.2                                 Liability Insurance.

(a)                                  Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of insurance protecting
Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing single limit coverage
in an amount not less than $1,000,000 per occurrence with an annual aggregate of
not less than $2,000,000, an “Additional Insured-Managers or Lessors of Premises
Endorsement” and contain the “Amendment of the Pollution Exclusion Endorsement”
for damage caused by heat, smoke or fumes from a hostile fire. The policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. All
insurance carried by Lessee shall be primary to and not contributory with any
similar insurance carried by Lessor, whose insurance shall be considered excess
insurance only.

(b)                                 Carried by Lessor. Lessor shall maintain
liability insurance as described in Paragraph 8.2(a), in addition to, and not in
lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional insured therein.

 

5

--------------------------------------------------------------------------------


 

8.3                                 Property Insurance - Building, Improvements
and Rental Value.

(a)                                  Building and Improvements. Lessor shall
obtain and keep in force a policy or policies of insurance in the name of
Lessor, with loss payable to Lessor, any ground-lessor, and to any Lender
insuring loss or damage to the Premises. The amount of such insurance shall be
equal to the full replacement cost of the Premises, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Paragraph 8.4. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $1,000 per occurrence.

(b)                                 Rental Value. Lessor shall also obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year with an
extended period of indemnity for an additional 180 days (“Rental Value
insurance”). Said insurance shall contain an agreed valuation provision in lieu
of any coinsurance clause, and the amount of coverage shall be adjusted annually
to reflect the projected Rent otherwise payable by Lessee, for the next 12 month
period.

(c)                                  Adjacent Premises. Lessee shall pay for any
increase in the premiums for the property insurance of the Building and for the
Common Areas or other buildings in the Project if said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises.

(d)                                 Lessee’s Improvements. Since Lessor is the
Insuring Party, Lessor shall not be required to insure Lessee Owned Alterations
and Utility Installations unless the item in question has become the property of
Lessor under the terms of this Lease.

8.4                                 Lessee’s Property; Business Interruption
Insurance.

(a)                                  Property Damage. Lessee shall obtain and
maintain insurance coverage on all of Lessee’s personal property, Trade
Fixtures, and Lessee Owned Alterations and Utility Installations. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed
$5,000 per occurrence. The proceeds from any such insurance shall be used by
Lessee for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations. Lessee shall provide Lessor with written
evidence that such insurance is in force.

(b)                                 Business Interruption. Lessee shall obtain
and maintain loss of income and extra expense insurance in amounts as will
reimburse Lessee for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils.

(c)                                  No Representation of Adequate Coverage.
Lessor makes no representation that the limits or forms of coverage of insurance
specified herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

8.5                                 Insurance Policies. Insurance required
herein shall be by companies authorized to transact business in the state where
the Premises are located, and maintaining during the policy term a “General
Policyholders Rating” of at least B+, V, as set forth in the most current issue
of “Best’s Insurance Guide”, or such other rating as may be required by a
Lender. Lessee shall not do or permit to be done anything which invalidates the
required insurance policies. Lessee shall, prior to the Start Date, deliver to
Lessor certified or certificates evidencing the existence and amounts of the
required insurance. Lessee shall, at least 30 days prior to the expiration of
such policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.

8.6                               Waiver of Subrogation. Without affecting any
other rights or remedies, Lessee and Lessor each hereby release and relieve the
other, and waive their entire right to recover damages against the other, for
loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

8.7                                 Indemnity. Except for Lessor’s, Lessor’s
agents, consulants and representatives gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.

8.8                                 Exemption of Lessor from Liability. Lessor
shall not be liable for injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures,
or from any other cause, whether the said injury or damage results from
conditions arising upon the Premises or upon other portions of the Building, or
from other sources or places. Lessor shall not be liable for any damages arising
from any act or neglect of any other tenant of Lessor nor from the failure of
Lessor to enforce the provisions of any other lease in the Project.
Notwithstanding Lessor’s negligence or breach of this Lease, Lessor shall under
no circumstances be liable for injury to Lessee’s business or for any loss of
income or profit therefrom.

 

9.                                       Damage or Destruction.

 

9.1                                 Definitions.

(a)                                  “Premises Partial Damage” shall mean damage
or destruction to the improvements on the Premises, other than Lessee Owned
Alterations and Utility Installations, which can reasonably be repaired in 3
months or less from the date of the damage or destruction, and the cost thereof
does not exceed a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(b)                                 “Premises Total Destruction” shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations and Trade Fixtures, which cannot
reasonably be repaired in 3 months or less from the date of the damage or
destruction and/or the cost thereof exceeds a sum equal to 6 month’s Base Rent.
Lessor shall notify Lessee in writing within 30 days from the date of the damage
or destruction as to whether or not the damage is Partial or Total.

(c)                                  “Insured Loss” shall mean damage or
destruction to improvements on the Premises, other than Lessee Owned Alterations
and Utility Installations and Trade Fixtures, which was caused by an event
required to be covered by the insurance described in Paragraph 8.3(a),
irrespective of any deductible amounts or coverage limits involved.

(d)                                 “Replacement Cost” shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation.

(e)                                  “Hazardous Substance Condition” shall mean
the occurrence or discovery of a condition involving the presence of, or a
contamination by, a Hazardous Substance as defined in Paragraph 6.2(a), in, on,
or under the Premises.

9.2                                 Partial Damage - Insured Loss. If a Premises
Partial Damage that is an Insured Loss occurs, then Lessor shall, at Lessor’s
expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations and Utility Installations) as soon as reasonably possible and this
Lease shall continue in full force and effect; provided, however, that Lessee
shall, at Lessor’s election, make the repair of any damage or destruction the
total cost to repair of which is $5,000 or less, and, in such event.  Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs. In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.

9.3                                 Partial Damage - Uninsured Loss. If a
Premises Partial Damage that is not an Insured Loss occurs, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said

 

6

--------------------------------------------------------------------------------


 

funds or satisfactory assurance thereof within 30 days after making such
commitment. In such event this Lease shall continue in full force and effect,
and Lessor shall proceed to make such repairs as soon as reasonably possible
after the required funds are available. If Lessee does not make the required
commitment, this Lease shall terminate as of the date specified in the
termination notice.

9.4                                 Total Destruction. Notwithstanding any other
provision hereof, if a Premises Total Destruction occurs, this Lease shall
terminate 60 days following such Destruction. If the damage or destruction was
caused by the gross negligence or willful misconduct of Lessee, Lessor shall
have the right to recover Lessor’s damages from Lessee, except as provided in
Paragraph 8.6.

9.5                                 Damage Near End of Term. If at any time
during the last 6 months of this Lease there is damage for which the cost to
repair exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of (i)
the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

9.6                                 Abatement of Rent; Lessee’s Remedies.

(a)                                  Abatement. In the event of Premises Partial
Damage or Premises Total Destruction or a Hazardous Substance Condition for
which Lessee is not responsible under this Lease, the Rent payable by Lessee for
the period required for the repair, remediation or restoration of such damage
shall be abated in proportion to the degree to which Lessee’s use of the
Premises is impaired, but not to exceed the proceeds received from the Rental
Value insurance. All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein.

(b)                                 Remedies. If Lessor shall be obligated to
repair or restore the Premises and does not commence, in a substantial and
meaningful way, such repair or restoration within 90 days after such obligation
shall accrue, Lessee may, at any time prior to the commencement of such repair
or restoration, give written notice to Lessor and to any Lenders of which Lessee
has actual notice, of Lessee’s election to terminate this Lease on a date not
less than 60 days following the giving of such notice. If Lessee gives such
notice and such repair or restoration is not commenced within 30 days
thereafter, this Lease shall terminate as of the date specified in said notice.
If the repair or restoration is commenced within such 30 days, this Lease shall
continue in full force and effect. “Commence” shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

9.7                                 Termination; Advance Payments. Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor. Lessor shall, in addition, return to
Lessee so much of Lessee’s Security Deposit as has not been, or is not then
required to be, used by Lessor.

9.8                                 Waive Statutes. Lessor and Lessee agree that
the terms of this Lease shall govern the effect of any damage to or destruction
of the Premises with respect to the termination of this Lease and hereby waive
the provisions of any present or future statute to the extent inconsistent
herewith.

 

10.                                 Real Property Taxes.

10.1                           Definitions.

(a)                                  “Real Property Taxes.” As used herein, the
term “Real Property Taxes” shall include any form of assessment, real estate,
general, special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Project, Lessor’s right to other income therefrom, and/or Lessor’s business
of leasing, by any authority having the direct or indirect power to tax and
where the funds are generated with reference to the Project address and where
the proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Project is located. The term
“Real Property Taxes” shall also include any tax, fee, levy, assessment or
charge, or any increase therein, imposed by reason of events occurring during
the term of this Lease, including but not limited to, a change in the ownership
of the Project or any portion thereof or a change in the improvements thereon.

(b)                                 “Base Real Property Taxes.” As used herein,
the term “Base Real Property Taxes” shall be the amount of Real Property Taxes,
which are assessed against the Premises, Building, Project or Common Areas in
the calendar year during which the Lease is executed. In calculating Real
Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.

10.2                           Payment of Taxes. Lessor shall pay the Real
Property Taxes applicable to the Project, and except as otherwise provided in
Paragraph 10.3, any increases in such amounts over the Base Real Property Taxes
shall be included in the calculation of Common Area Operating Expenses in
accordance with the provisions of Paragraph 4.2.

10.3                           Additional Improvements. Common Area Operating
Expenses shall not include Real Property Taxes specified in the tax assessor’s
records and work sheets as being caused by additional improvements placed upon
the Project by other lessees or by Lessor for the exclusive enjoyment of such
other lessees. Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay
to Lessor at the time Common Area Operating Expenses are payable under Paragraph
4.2, the entirety of any increase in Real Property Taxes if assessed solely by
reason of Alterations, Trade Fixtures or Utility Installations placed upon the
Premises by Lessee or at Lessee’s request.

10.4                           Joint Assessment. If the Building is not
separately assessed, Real Property Taxes allocated to the Building shall be an
equitable proportion of the Real Property Taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available. Lessor’s
reasonable determination thereof, in good faith, shall be conclusive.

10.5                           Personal Property Taxes. Lessee shall pay prior
to delinquency all taxes assessed against and levied upon Lessee Owned
Alterations and Utility Installations, Trade Fixtures, furnishings, equipment
and all personal property of Lessee contained in the Premises. When possible,
Lessee shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s properly within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                                 Utilities. Lessee shall pay for all water,
gas, heat, light, power, telephone, trash disposal and other utilities and
services supplied to the Premises, together with any taxes thereon.
Notwithstanding the provisions of Paragraph 4.2, if at any time in Lessor’s sole
judgment, Lessor determines that Lessee is using a disproportionate amount of
water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the dumpster and/or an increase in the number of times per month that the
dumpster is emptied, then Lessor may increase Lessee’s Base Rent by an amount
equal to such increased costs.

 

12.                                 Assignment and Subletting.

 

12.1.                        Lessor’s Consent Required.

(a)                                  Lessee shall not voluntarily or by
operation of law assign, transfer, mortgage or encumber (collectively, “assign
or assignment”) or sublet all or any part of Lessee’s interest in this Lease or
in the Premises without Lessor’s prior written consent.

(b)                                 A change in the control of Lessee shall
constitute an assignment requiring consent. The transfer, on a cumulative basis,
of 50% or more of the voting control of Lessee shall constitute a change in
control for this purpose.

(c)                                  The involvement of Lessee or its assets in
any transaction, or series of transactions (by way of merger, sale, acquisition,
financing, transfer, leveraged buy-out or otherwise), whether or not a formal
assignment or hypothecation of this Lease or Lessee’s assets occurs, which
results or will result in a reduction of the Net Worth of Lessee by an amount
greater than 50% of such Net Worth as it was represented at the time of the
execution of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, whichever was or is greater, shall be
considered an assignment of this Lease to which Lessor may withhold its consent.
“Net Worth of Lessee” shall mean the net worth of Lessee (excluding any
guarantors) established under generally accepted accounting principles.

(d)                                 An assignment or subletting without consent
shall, at Lessor’s option, be a Default curable after notice per Paragraph
13.1(c), or a noncurable Breach without the necessity of any notice and grace
period. If Lessor elects to treat such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect. Further, in the event of such Breach and rental adjustment, (i)
the purchase price of any option to purchase the Premises held by Lessee shall
be subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.

(e)                                  Lessee’s remedy for any breach of Paragraph
12.1 by Lessor shall be limited to compensatory damages and/or injunctive
relief.

12.2                           Terms and Conditions Applicable to Assignment and
Subletting.

(a)                                  Regardless of Lessor’s consent, any
assignment or subletting shall not: (i) be effective without the express written
assumption by such assignee or sublessee of the obligations of Lessee under this
Lease, (ii) release Lessee of any obligations hereunder, or (iii) alter the
primary liability of Lessee for the payment of Rent or for the performance of
any other obligations to be performed by Lessee.

(b)                                 Lessor may accept Rent or performance of
Lessee’s obligations from any person other than Lessee pending approval or
disapproval of an assignment. Neither a delay in the approval or disapproval of
such assignment nor the acceptance of Rent or performance shall constitute a
waiver or

 

7

--------------------------------------------------------------------------------


 

estoppel of Lessor’s right to exercise its remedies for Lessee’s Default or
Breach.

(c)                                  Lessor’s consent to any assignment or
subletting shall not constitute a consent to any subsequent assignment or
subletting.

(d)                                 In the event of any Default or Breach by
Lessee, Lessor may proceed directly against Lessee, any Guarantors or anyone
else responsible for the performance of Lessee’s obligations under this Lease,
including any assignee or sublessee, without first exhausting Lessor’s remedies
against any other person or entity responsible therefore to Lessor, or any
security held by Lessor.

(e)                                  Each request for consent to an assignment
or subletting shall be in writing, accompanied by information relevant to
Lessor’s determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or sublessee, including but not limited
to the intended use and/or required modification of the Premises, if any,
together with a fee of $1,000 or 10% of the current monthly Base Rent applicable
to the portion of the Premises which is the subject of the proposed assignment
or sublease, whichever is greater, as consideration for Lessor’s considering and
processing said request. Lessee agrees to provide Lessor with such other or
additional information and/or documentation as may be reasonably requested.

(f)                                    Any assignee of, or sublessee under, this
Lease shall, by reason of accepting such assignment or entering into such
sublease, be deemed to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Lessee during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Lessor has specifically consented to in writing.

12.3                           Additional Terms and Conditions Applicable to
Subletting. The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

(a)                                  Lessee hereby assigns and transfers to
Lessor all of Lessee’s interest in all Rent payable on any sublease, and Lessor
may collect such Rent and apply same toward Lessee’s obligations under this
Lease; provided, however, that until a Breach shall occur in the performance of
Lessee’s obligations, Lessee may collect said Rent. Lessor shall not, by reason
of the foregoing or any assignment of such sublease, nor by reason of the
collection of Rent, be deemed liable to the sublessee for any failure of Lessee
to perform and comply with any of Lessee’s obligations to such sublessee. Lessee
hereby irrevocably authorizes and directs any such sublessee, upon receipt of a
written notice from Lessor stating that a Breach exists in the performance of
Lessee’s obligations under this Lease, to pay to Lessor all Rent due and to
become due under the sublease. Sublessee shall rely upon any such notice from
Lessor and shall pay all Rents to Lessor without any obligation or right to
inquire as to whether such Breach exists, notwithstanding any claim from Lessee
to the contrary.

(b)                                 In the event of a Breach by Lessee, Lessor
may, at its option, require sublessee to attorn to Lessor, in which event Lessor
shall undertake the obligations of the sublessor under such sublease from the
time of the exercise of said option to the expiration of such sublease;
provided, however, Lessor shall not be liable for any prepaid rents or security
deposit paid by such sublessee to such sublessor or for any prior Defaults or
Breaches of such sublessor.

(c)                                  Any matter requiring the consent of the
sublessor under a sublease shall also require the consent of Lessor.

(d)                                 No sublessee shall further assign or sublet
all or any part of the Premises without Lessor’s prior written consent.

(e)                                  Lessor shall deliver a copy of any notice
of Default or Breach by Lessee to the sublessee, who shall have the right to
cure the Default of Lessee within the grace period, if any, specified in such
notice. The sublessee shall have a right of reimbursement and offset from and
against Lessee for any such Defaults cured by the sublessee.

 

13.                                 Default; Breach; Remedies.

13.1                           Default; Breach. A “Default” is defined as a
failure by the Lessee to comply with or perform any of the terms, covenants,
conditions or Rules and Regulations under this Lease. A “Breach” is defined as
the occurrence of one or more of the following Defaults, and the failure of
Lessee to cure such Default within any applicable grace period:

(a)                                  The abandonment of the Premises; or the
vacating of the Premises without providing a commercially reasonable level of
security, or where the coverage of the property insurance described in Paragraph
8.3 is jeopardized as a result thereof, or without providing reasonable
assurances to minimize potential vandalism.

(b)                                 The failure of Lessee to make any payment of
Rent or any Security Deposit required to be made by Lessee hereunder, whether to
Lessor or to a third party, when due, to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of 3 business days following written notice to Lessee.

(c)                                  The failure by Lessee to provide (i)
reasonable written evidence of compliance with Applicable Requirements, (ii) the
service contracts, (iii) the rescission of an unauthorized assignment or
subletting, (iv) an Estoppel Certificate, (v) a requested subordination, (vi)
evidence concerning any guaranty and/or Guarantor, (vii) any document requested
under Paragraph 41 (easements), or (viii) any other documentation or information
which Lessor may reasonably require of Lessee under the terms of this Lease,
where any such failure continues for a period of 10 days following written
notice to Lessee.

(d)                                 A Default by Lessee as to the terms,
covenants, conditions or provisions of this Lease, or of the rules adopted under
Paragraph 2.9 hereof, other than those described in subparagraphs 13.1(a), (b)
or (c), above, where such Default continues for a period of 30 days after
written notice; provided, however, that if the nature of Lessee’s Default is
such that more than 30 days are reasonably required for its cure, then it shall
not be deemed to be a Breach if Lessee commences such cure within said 30 day
period and thereafter diligently prosecutes such cure to completion.

(e)                                  The occurrence of any of the following
events: (i) the making of any general arrangement or assignment for the benefit
of creditors; (ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph (e) is contrary to any applicable law, such provision shall be
of no force or effect, and not affect the validity of the remaining provisions.

(f)                                    The discovery that any financial
statement of Lessee or of any Guarantor given to Lessor was materially false.

(g)                                 If the performance of Lessee’s obligations
under this Lease is guaranteed: (i) the death of a Guarantor, (ii) the
termination of a Guarantor’s liability with respect to this Lease other than in
accordance with the terms of such guaranty, (iii) a Guarantor’s becoming
insolvent or the subject of a bankruptcy filing, (iv) a Guarantor’s refusal to
honor the guaranty, or (v) a Guarantor’s breach of its guaranty obligation on an
anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease.

13.2                           Remedies. If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice), Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. The costs and expenses of any such performance
by Lessor shall be due and payable by Lessee upon receipt of invoice therefor.
If any check given to Lessor by Lessee shall not be honored by the bank upon
which it is drawn, Lessor, at its option, may require all future payments to be
made by Lessee to be by cashier’s check. In the event of a Breach, Lessor may,
with or without further notice or demand, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such Breach:

(a)                                  Terminate Lessee’s right to possession of
the Premises by any lawful means, in which case this Lease shall terminate and
Lessee shall immediately surrender possession to Lessor. In such event Lessor
shall be entitled to recover from Lessee: (i) the unpaid Rent which had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that the Lessee
proves could have been reasonably avoided; (iii) the worth at the time of award
of the amount by which the unpaid rent for the balance of the term after the
time of award exceeds the amount of such rental loss that the Lessee proves
could be reasonably avoided; and (iv) any other amount necessary to compensate
Lessor for all the detriment proximately caused by the Lessee’s failure to
perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom, including but not limited to the
cost of recovering possession of the Premises, expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
and that portion of any leasing commission paid by Lessor in connection with
this Lease applicable to the unexpired term of this Lease. The worth at the time
of award of the amount referred to in provision (iii) of the immediately
preceding sentence shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of the District within which the Premises are
located at the time of award plus one percent. Efforts by Lessor to mitigate
damages caused by Lessee’s Breach of this Lease shall not waive Lessor’s right
to recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

(b)                                 Continue the Lease and Lessee’s right to
possession and recover the Rent as it becomes due, in which event Lessee may
sublet or assign, subject only to reasonable limitations. Acts of maintenance,
efforts to relet, and/or the appointment of a receiver to protect the Lessor’s
interests, shall not constitute a termination of the Lessee’s right to
possession.

(c)                                  Pursue any other remedy now or hereafter
available under the laws or judicial decisions of the state wherein the Premises
are located. The expiration or termination of this Lease and/or the termination
of Lessee’s right to possession shall not relieve Lessee from liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the term hereof or by reason of Lessee’s occupancy of the Premises.

13.3                           Inducement Recapture. Any agreement for free or
abated rent or other charges, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as

 

8

--------------------------------------------------------------------------------


 

“Inducement Provisions”, shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

13.4                           Late Charges. Lessee hereby acknowledges that
late payment by Lessee of Rent will cause Lessor to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges which may be imposed upon Lessor by any Lender.
Accordingly, if any Rent shall not be received by Lessor within 5 days after
such amount shall be due, then, without any requirement for notice to Lessee,
Lessee shall pay to Lessor a one-time late charge equal to 10% of each such
overdue amount or $100, whichever is greater. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of such late payment. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s Default or Breach with respect
to such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor’s option, become due and payable quarterly in advance.

13.5                           Interest. Any monetary payment due Lessor
hereunder, other than late charges, not received by Lessor, when due as to
scheduled payments (such as Base Rent) or within 30 days following the date on
which it was due for non-scheduled payment, shall bear interest from the date
when due, as to scheduled payments, or the 31st day after it was due as to
non-scheduled payments. The interest (“Interest”) charged shall be equal to the
prime rate reported in the Wall Street Journal as published closest prior to the
date when due plus 4%, but shall not exceed the maximum rate allowed by law.
Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

13.6                           Breach by Lessor.

(a)                                  Notice of Breach. Lessor shall not be
deemed in breach of this Lease unless Lessor fails within a reasonable time to
perform an obligation required to be performed by Lessor. For purposes of this
Paragraph, a reasonable time shall in no event be less than 30 days after
receipt by Lessor, and any Lender whose name and address shall have been
furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor’s obligation is such that more than 30 days are
reasonably required for its performance, then Lessor shall not be in breach if
performance is commenced within such 30 day period and thereafter diligently
pursued to completion.

(b)                                 Performance by Lessee on Behalf of Lessor.
In the event that neither Lessor nor Lender cures said breach within 30 days
after receipt of said notice, or if having commenced said cure they do not
diligently pursue it to completion, then Lessee may elect to cure said breach at
Lessee’s expense and offset from Rent an amount equal to the greater of one
month’s Base Rent or the Security Deposit, and to pay an excess of such expense
under protest, reserving Lessee’s right to reimbursement from Lessor. Lessee
shall document the cost of said cure and supply said documentation to Lessor.

 

14.                                 Condemnation. If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively “Condemnation”), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the Unit, or more than 25% of Lessee’s Reserved Parking Spaces, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation for
Lessee’s relocation expenses, loss of business goodwill and/or Trade Fixtures,
without regard to whether or not this Lease is terminated pursuant to the
provisions of this Paragraph. All Alterations and Utility Installations made to
the Premises by Lessee, for purposes of Condemnation only, shall be considered
the property of the Lessee and Lessee shall be entitled to any and all
compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.

 

15.                                 Brokerage Fees.

15.1                           Additional Commission.   In addition to the
payments owed pursuant to Paragraph 1.10 above, and unless Lessor and the
Brokers otherwise agree in writing, Lessor agrees that:  (a) if Lessee exercises
any Option, (b) if Lessee acquires from Lessor any rights to the Premises or
other premises owned by Lessor and located within the Project, (c) if Lessee
remains in possession of the Premises, with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee in accordance with the schedule of the Brokers in effect at the time of the
execution of this Lease.

15.2                           Assumption of Obligations. Any buyer or
transferee of Lessor’s interest in this Lease shall be deemed to have assumed
Lessor’s obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due,
then such amounts shall accrue interest. In addition, if Lessor fails to pay any
amounts to Lessee’s Broker when due, Lessee’s Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.

15.3                           Representations and Indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder’s fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                                 Estoppel Certificates.

(a)                                  Each Party (as “Responding Party”) shall
within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge and deliver to the Requesting Party a statement in
writing in form similar to the then most current “Estoppel Certificate” form
published by the American Industrial Real Estate Association, plus such
additional information, confirmation and/or statements as may be reasonably
requested by the Requesting Party.

                                (b)                                 If the
Responding Party shall fail to execute or deliver the Estoppel Certificate
within such 10 day period, the Requesting Party may execute an Estoppel
Certificate stating that: (i) the Lease is in full force and effect without
modification except as may be represented by the Requesting Party, (ii) there
are no uncured defaults in the Requesting Party’s performance, and (iii) if
Lessor is the Requesting Party, not more than one month’s rent has been paid in
advance. Prospective purchasers and encumbrances may rely upon the Requesting
Party’s Estoppel Certificate, and the Responding Party shall be estoppel from
denying the truth of the facts contained in said Certificate.

(c)                                  If Lessor desires to finance, refinance, or
sell the Premises, or any part thereof, Lessee and all Guarantors shall deliver
to any potential lender or purchaser designated by Lessor such financial
statements as may be reasonably required by such lender or purchaser, including
but not limited to Lessee’s financial statements for the past 3 years. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.                                 Definition of Lessor. The term “Lessor” as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee’s interest in
the prior lease. In the event of a transfer of Lessor’s title or interest in the
Premises or this Lease, Lessor shall deliver to the transferee or assignee (in
cash or by credit) any unused Security Deposit held by Lessor. Except as
provided in Paragraph 15, upon such transfer or assignment and delivery of the
Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined. Notwithstanding the
above, and subject to the provisions of Paragraph 20 below, the original Lessor
under this Lease, and all subsequent holders of the Lessor’s interest in this
Lease shall remain liable and responsible with regard to the potential duties
and liabilities of Lessor pertaining to Hazardous Substances as outlined in
Paragraph 6.2 above.

 

18.                                 Severability. The invalidity of any
provision of this Lease, as determined by a court of competent jurisdiction,
shall in no way affect the validity of any other provision hereof.

 

19.                                 Days. Unless otherwise specifically
indicated to the contrary, the word “days” as used in this Lease shall mean and
refer to calendar days.

 

20.                                 Limitation on Liability. Subject to the
provisions of Paragraph 17 above, the obligations of Lessor, and/or Lessee,
under this Lease shall not constitute personal obligations of Lessor, and/or
Lessee, the individual partners of Lessor, and/or Lessee, or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease,

 

9

--------------------------------------------------------------------------------


 

and shall not seek recourse against the individual partners of Lessor, or its or
their individual partners, directors, officers or shareholders, or any of their
personal assets for such satisfaction.

 

21.                                 Time of Essence. Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

 

22.                                 No Prior or Other Agreements; Broker
Disclaimer. This Lease contains all agreements between the Parties with respect
to any matter mentioned herein, and no other prior or contemporaneous agreement
or understanding shall be effective. Lessor and Lessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party. The liability
(including court costs and attorneys’ fees), of any Broker with respect to
negotiation, execution, delivery or performance by either Lessor or Lessee under
this Lease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Lease; provided, however,
that the foregoing limitation on each Broker’s liability shall not be applicable
to any gross negligence or willful misconduct of such Broker.

 

23.                                 Notices.

23.1                           Notice Requirements. All notices required or
permitted by this Lease or applicable law shall be in writing and may be
delivered in person (by hand or by courier) or may be sent by regular, certified
or registered mail or U.S. Postal Service Express Mail, with postage prepaid, or
by facsimile transmission, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

23.2                       Date of Notice. Any notice sent by registered or
certified mail, return receipt requested, shall be deemed given on the date of
delivery shown on the receipt card, or if no delivery date is shown, the
postmark thereon. If sent by regular mail the notice shall be deemed given 48
hours after the same is addressed as required herein and mailed with postage
prepaid. Notices delivered by United States Express Mail or overnight courier
that guarantee next day delivery shall be deemed given 24 hours after delivery
of the same to the Postal Service or courier. Notices transmitted by facsimile
transmission or similar means shall be deemed delivered upon telephone
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

 

24.                                 Waivers. No waiver by Lessor of the Default
or Breach of any term, covenant or condition hereof by Lessee, shall be deemed a
waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee of the same or of any other term, covenant or
condition hereof. Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent. The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account
of monies or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.

 

25.                                 Disclosures Regarding The Nature of a Real
Estate Agency Relationship.

(a)                                  When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows:

(i)                                     Lessor’s Agent. A Lessor’s agent under a
listing agreement with the Lessor acts as the agent for the Lessor only. A
Lessor’s agent or subagent has the following affirmative obligations: To the
Lessor: A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessor. To the Lessee and the Lessor: a. Diligent exercise of
reasonable skills and care in performance of the agent’s duties. b. A duty of
honest and fair dealing and good faith. c. A duty to disclose all facts known to
the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any confidential
information obtained from the other Party which does not involve the affirmative
duties set forth above.

(ii)                                  Lessee’s Agent. An agent can agree to act
as agent for the Lessee only. In these situations, the agent is not the Lessor’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Lessor. An agent acting only for a
Lessee has the following affirmative obligations. To the Lessee: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessee. To the Lessee and the Lessor: a. Diligent exercise of reasonable skills
and care in performance of the agent’s duties. b. A duty of honest and fair
dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.

(iii)                               Agent Representing Both Lessor and Lessee. A
real estate agent, either acting directly or through one or more associate
licenses, can legally be the agent of both the Lessor and the Lessee in a
transaction, but only with the knowledge and consent of both the Lessor and the
Lessee. In a dual agency situation, the agent has the following affirmative
obligations to both the Lessor and the Lessee: a. A fiduciary duty of utmost
care, integrity, honesty and loyalty in the dealings with either Lessor or the
Lessee. b. Other duties to the Lessor and the Lessee as stated above in
subparagraphs (i) or (ii). In representing both Lessor and Lessee, the agent may
not without the express permission of the respective Party, disclose to the
other Party that the Lessor will accept rent in an amount less than that
indicated in the listing or that the Lessee is willing to pay a higher rent than
that offered. The above duties of the agent in a real estate transaction do not
relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of the transaction. A real estate
agent is a person qualified to advise about real estate. If legal or tax advice
is desired, consult a competent professional.

(b)                                 Brokers have no responsibility with respect
to any default or breach hereof by either Party. The liability (including court
costs and attorneys’ fees), of any Broker with respect to any breach of duty,
error or omission relating to this Lease shall not exceed the fee received by
such Broker pursuant to this Lease; provided, however, that the foregoing
limitation on each Broker’s liability shall not be applicable to any gross
negligence or willful misconduct of such Broker.

(c)                                  Buyer and Seller agree to identify to
Brokers as “Confidential” any communication or information given Brokers that is
considered by such Party to be confidential.

 

26.                                 No Right To Holdover. Lessee has no right to
retain possession of the Premises or any part thereof beyond the expiration or
termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination. Nothing contained herein shall be
construed as consent by Lessor to any holding over by Lessee.

 

27.                                 Cumulative Remedies. No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

28.                                 Covenants and Conditions; Construction of
Agreement. All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions. In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Lease. Whenever required by the context, the singular shall include
the plural and vice versa. This Lease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

29.                                 Binding Effect; Choice of Law. This Lease
shall be binding upon the parties, their personal representatives, successors
and assigns and be governed by the laws of the State in which the Premises are
located. Any litigation between the Parties hereto concerning this Lease shall
be initiated in the county in which the Premises are located.

 

30.                                 Subordination; Attornment; Non-Disturbance.

30.1                           Subordination. This Lease and any Option granted
hereby shall be subject and subordinate to any ground lease, mortgage, deed of
trust, or other hypothecation or security device (collectively, “Security
Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, whereupon this Lease
and such Options shall be deemed prior to such Security Device, notwithstanding
the relative dates of the documentation or recordation thereof.

30.2                           Attornment. Subject to the non-disturbance
provisions of Paragraph 30.3, Lessee agrees to attorn to a Lender or any other
party who acquires ownership of the Premises by reason of a foreclosure of a
Security Device, and that in the event of such foreclosure, such new owner shall
not: (a) be liable for any act or omission of any prior lessor or with respect
to events occurring prior to acquisition of ownership; (b) be subject to any
offsets or

 

10

--------------------------------------------------------------------------------


 

defenses which Lessee might have against any prior lessor, (c) be bound by
prepayment of more than one month’s rent, or (d) be liable for the return of any
security deposit paid to any prior lessor.

30.3                           Non-Disturbance. With respect to Security Devices
entered into by Lessor after the execution of this Lease, Lessee’s subordination
of this Lease shall be subject to receiving a commercially reasonable
non-disturbance agreement (a “Non-Disturbance Agreement”) from the Lender which
Non-Disturbance Agreement provides that Lessee’s possession of the Premises, and
this Lease, including any options to extend the term hereof, will not be
disturbed so long as Lessee is not in Breach hereof and attorns to the record
owner of the Premises. Further, within 60 days after the execution of this
Lease, Lessor shall use its commercially reasonable efforts to obtain a
Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.

30.4                           Self-Executing. The agreements contained in this
Paragraph 30 shall be effective without the execution of any further documents;
provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.

 

31.                                 Attorneys’ Fees.  If any Party or Broker
brings an action or proceeding involving the Premises whether founded in tort,
contract or equity, or to declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appeal thereon, shall be
entitled to reasonable attorneys’ fees. Such fees may be awarded in the same
suit or recovered in a separate suit, whether or not such action or proceeding
is pursued to decision or judgment. The term, “Prevailing Party” shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all reasonable attorneys’
fees. In addition, Lessor shall be entitled to reasonable attorneys’ fees, costs
and expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

 

32.                                 Lessor’s Access; Showing Premises; Repairs.
Lessor and Lessor’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements or additions to the Premises as
Lessor may deem necessary. All such activities shall be without abatement of
rent or liability to Lessee. Lessor may at any time place on the Premises any
ordinary “For Sale” signs and Lessor may during the last 6 months of the term
hereof place on the Premises any ordinary “For Lease” signs. Lessee may at any
time place on the Premises any ordinary “For Sublease” sign.

 

33.                                 Auctions. Lessee shall not conduct, nor
permit to be conducted, any auction upon the Premises without Lessor’s prior
written consent. Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

34.                                 Signs. Except for ordinary “For Sublease”
signs which may be placed only on the Premises, Lessee shall not place any sign
upon the Project without Lessor’s prior written consent. All signs must comply
with all Applicable Requirements.

 

35.                                 Termination; Merger. Unless specifically
stated otherwise in writing by Lessor, the voluntary or other surrender of this
Lease by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies. Lessor’s failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor’s election to
have such event constitute the termination of such interest.

 

36.                                 Consents. Except as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed. Lessor’s actual reasonable costs and expenses (including but not
limited to architects’, attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Lessee for any
Lessor consent, including but not limited to consents to an assignment, a
subletting or the presence or use of a Hazardous Substance, shall be paid by
Lessee upon receipt of an invoice and supporting documentation therefor.
Lessor’s consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise specifically stated in writing by Lessor at the time
of such consent. The failure to specify herein any particular condition to
Lessor’s consent shall not preclude the imposition by Lessor at the time of
consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

 

37.                                 Guarantor.

37.1                           Execution. The Guarantors, if any, shall each
execute a guaranty in the form most recently published by the American
Industrial Real Estate Association, and each such Guarantor shall have the same
obligations as Lessee under this Lease.

37.2                           Default. It shall constitute a Default of the
Lessee if any Guarantor fails or refuses, upon request to provide: (a) evidence
of the execution of the guaranty, including the authority of the party signing
on Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.

 

38.                                 Quiet Possession. Subject to payment by
Lessee of the Rent and performance of all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed under this Lease,
Lessee shall have quiet possession and quiet enjoyment of the Premises during
the term hereof.

 

39.                                 Options. If Lessee is granted an option, as
defined below, then the following provisions shall apply.

39.1                           Definition. “Option” shall mean: (a) the right to
extend the term of or renew this Lease or to extend or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal or first
offer to lease either the Premises or other property of Lessor; (c) the right to
purchase or the right of first refusal to purchase the Premises or other
property of Lessor.

39.2                           Options Personal To Original Lessee. Any Option
granted to Lessee in this Lease is personal to the original Lessee, and cannot
be assigned or exercised by anyone other than said original Lessee and only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

39.3                           Multiple Options. In the event that Lessee has
any multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Options have been validly exercised.

39.4                           Effect of Default on Options.

                                (a)                                  Lessee
shall have no right to exercise an Option: (i) during the period commencing with
the giving of any notice of Default and continuing until said Default is cured,
(ii) during the period of time any Rent is unpaid (without regard to whether
notice thereof is given Lessee), (iii) during the time Lessee is in Breach of
this Lease, or (iv) in the event that Lessee has been given 3 or more notices of
separate Default, whether or not the Defaults are cured, during the 12 month
period immediately preceding the exercise of the Option.

(b)                                 The period of time within which an Option
may be exercised shall not be extended or enlarged by reason of Lessee’s
inability to exercise an Option because of the provisions of Paragraph 39.4(a).

(c)                                  An Option shall terminate and be of no
further force or effect, notwithstanding Lessee’s due and timely exercise of the
Option, if, after such exercise and prior to the commencement of the extended
term, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), (ii)
Lessor gives to Lessee 3 or more notices of separate Default during any 12 month
period, whether or not the Defaults are cured, or (iii) if Lessee commits a
Breach of this Lease.

 

40.                                 Security Measures. Lessee hereby
acknowledges that the Rent payable to Lessor hereunder does not include the cost
of guard service or other security measures, and that Lessor shall have no
obligation whatsoever to provide same. Lessee assumes all responsibility for the
protection of the Premises, Lessee, its agents and invitees and their property
from the acts of third parties.

 

41.                                 Reservations. Lessor reserves the right: (i)
to grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, (ii) to cause the recordation of parcel
maps and restrictions, and (iii) to create and/or install new utility raceways,
so long as such easements, rights, dedications, maps, restrictions, and utility
raceways do not unreasonably interfere with the use of the Premises by Lessee.
Lessee agrees to sign any documents reasonably requested by Lessor to effectuate
such rights.

 

42.                                 Performance Under Protest. If at any time a
dispute shall arise as to any amount or sum of money to be paid by one Party to
the other under the provisions hereof, the Party against whom the obligation to
pay the money is asserted shall have the right to make payment “under protest”
and such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum. If it

 

11

--------------------------------------------------------------------------------


 

shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay.

 

43.           Authority. If either Party hereto is a corporation, trust, limited
liability company, partnership, or similar entity, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on its behalf. Each party
shall, within 30 days after request, deliver to the other party satisfactory
evidence of such authority.

 

44.           Conflict. Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

45.           Offer. Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

 

46.           Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

 

47.           Multiple Parties. If more than one person or entity is named
herein as either Lessor or Lessee, such multiple Parties shall have joint and
several responsibility to comply with the terms of this Lease.

 

48.           Waiver of Jury Trial. The Parties hereby waive their respective
rights to trial by jury in any action or proceeding involving the Property or
arising out of this Agreement.

 

49.           Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease o is ý is not attached to this Lease.

 

50.           Tenant improvements. Lessor shall, at Lessor’s sole cost and
expense:

General

(a)   Repair roof leaks throughout the Premises

(b)   Replace broken or stained ceiling tiles

(c)   Paint all walls that are currently white (color TBD)

(d)   Professionally clean the carpets throughout

(e)   Repair window sills throughout premises

Main Conference Room

(e)   New paint throughout (color TBD)

Restrooms (local premises)

(f)    Professionally clean VCT flooring in Men’s and Women’s restrooms

(g)   Paint Men’s and Women’s restrooms

(h)   Install new toilets in Women’s restroom

Open Area

(i)    Install new HVAC return grille

Southerly Perimeter Offices

(j)    Balance the HVAC system

Kitchen (initial premises)

(k)   Install new VCT flooring, remove carpet

Kitchen (expansion premises)

(l)    Extend existing upper and lower millwork

(m)  Add dedicated power at counter level for microwave and toaster

Reception Area

(n)   Move glass doors by expansion premises, demo and carpet patch as required

Change Order 1

Work described in Change Order 1, attached as Exhibit B1

 

In addition, Lessor shall credit $5,050.65 towards future improvments only.

 

51.           Notice of Lease Term Dates. Tenant agrees to execute “Notice of
Lease Term Dates” within 10 days of receipt of request from Landlord. The
“Notice of Lease Term Dates” shall be in the form of Exhibit G of this Lease.

 

52.           Fitness Center and Conference Room.  The conference room and
fitness center are run by the Bernal Corporate Park Owners

Association and is managed by Parkway Properties. Any conference room
reservations should be coordinated with Parkway Properties. Parkway Properties
is located at 7011 Koll Center Parkway, Suite 210, Pleasanton, CA 94566. Their
phone number is (925) 426-0909.

 

53.           Prior Lease Termination. Upon full execution of this lease by both
Lessor and Lessee, the Lease dated September 12, 2000 by and between Bernal
Corporate Park and Lipid Sciences, Inc. shall be terminated in it’s entirety,
including all amendments and the Letter of Credit that functioned as security
deposit under said Lease.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1.             SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

2.             RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

12

--------------------------------------------------------------------------------


 

Under California Corporate Code, the Lessor requires that a signatory from each
of the following categories sign each document:

 

(A)          One (1) signature is from either (1) Chairman of the Board, (2)
President, or (3) any Vice President; and

(B)           Second (2nd) signature is from either (1) Corporate Secretary, (2)
Assistant Secretary, (3) Chief Financial Officer, or (4) Assistant Treasurer.

 

Alternatively, a single signature is acceptable only if (i) the single signatory
holds titles from both categories (A) and (B) above, or (ii) we receive
satisfactory evidence of authority (such as a current board of director’s
resolution or certificate of corporate secretary) expressly authorizing
execution of documents on behalf of the corporation by the signing officer.

 

 

Executed at:

Fremont, CA

 

Executed at:

5:00 PM

 

on:

May 3 2005

 

on:

April 26, 2005

 

 

 

By LESSOR:

BY LESSEE:

7-L NorthCreek, LLC

 

Lipid Sciences, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Barkdull

 

By:

/s/ S. Lewis Meyer

 

Name Printed:

Marc Barkdull

 

Name Printed:

S. Lewis Meyer

 

Title:

 Manager

 

Title:

President/CEO

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Sandra Gardiner

 

Name Printed:

 

 

Name Printed:

Sandra Gardiner

 

Title:

 

 

Title:

CFO

 

Address:

4175 Business Center Drive

 

Address:

 7068 Koll Center Parkway, Suite 401

 

Fremont, CA 94538

 

 

Pleasanton, CA 94566

 

 

 

 

 

 

 

 

 

 

Telephone:

(510) 226-6957

 

Telephone:

 (925) 249-4045

 

Facsimile:

(510) 226-6905

 

Facsimile:

 (925) 249-4040

 

Federal ID No.

94-3341914

 

Federal ID No.

43-0433090

 

 

These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: American Industrial Real Estate Association, 700 South Flower
Street, Suite 600, Los Angeles, CA 90017. (213) 687-8777.

 

(c)Copyright 1998 By American Industrial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

SITE PLAN

 

[g131111kei004.jpg]

 



































Premises









[g131111kei005.jpg]

 

 

 

North Creek I

 

Bernal Corporate Park

7020, 7026, 7060, and 7068 Koll Center Parkway

Pleasanton, CA 94566

 

--------------------------------------------------------------------------------


 

EXHIBIT B

EXISTING FLOOR PLAN

 

[g131111kei006.jpg]

 

[g131111kei007.jpg]

 

7068 Koll Center Parkway

 

Suite 401

Pleasanton, CA 94566

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

Project

 

 

Lipid Sciences

 

 

North Creek I

 

 

7068 Koll Center Parkway, Suite 401

 

 

Pleasanton, CA 94566

 

 

 

Distribution 

 

Contractor

ý  Owner

ý  Tenant

 

P.D. Larson

o  Architect

o  Subcontractor

 

3711 Trenery Drive, Suite 100

o  Contractor

o  Other:

 

Pleasanton, CA 94588

 

 

 

 

TO: 

7-L NorthCreek, LLC

Change Order No:

 

1

 

4175 Business Center Drive

Date:

 

March 24, 2005

 

Fremont, CA 94538

Project No:

 

Lipid Sciences

 

 

Contract Date:

 

3/23/2005

 

 

Contract For:

 

General

 

Original Contract Sum

 

$

—

 

Net change by previous Change Orders

 

$

—

 

Contract Sum prior to this Change Order was

 

$

—

 

Amount of this Change Order

 

$

14,917.35

 

Contract Sum including this Change Order will be

 

$

14,917.35

 

Contract Time will be increased by

 

 

 

Date of Substantial Completion as of the date of this Change Order therefore is

 

 

 

 

 

 

 

Description of Change Order:

 

 

 

Work as described on P.D. Larson Estimate # 99454PL (attached) for staging room
and electrical under conference table

 

$

14,207.00

 

P.J. Livingston Company overhead fee, equal to 5% of the Estimate Total

 

$

710.35

 

Total

 

$

14,917.35

 

 

Accepted By:

 

 

 

 

 

 

 

 

 

Not Required

 

Contractor

 

By:

Date

 

 

 

 

 

 

 

 

Tenant

 

By:

Date

 

 

 

 

 

 

 

 

7-L NorthCreek, LLC

 

 

 

Owner

 

By: Marc Barkdull, Manager

Date

 

--------------------------------------------------------------------------------


 

[g131111kei008.jpg]

EXHIBIT B1

 

Estimate

3711 Trenery Drive, Suite 100

 

DATE

ESTIMATE #

Pleasanton, CA 94588

 

3/23/2005

 

99454PL

 

CA License #774736

 

 

 

 

NAME / ADDRESS

 

PJ Livingston Co.

4175 Business Center Dr.

Fremont, CA 94538

 

 

 

PROJECT

 

 

 

Lipid Sciences

 

DESCRIPTION

 

TOTAL

 

Estimate based on lease exhibit dated 3/16/05

 

 

 

 

 

 

 

STAGING ROOM

 

 

 

Framing & Drywall (finish existing walls).

 

1,100.00

 

Paint room.

 

333.00

 

Electrical (6) lights, (1) switch, (5) outlets, (1) misc.

 

2,000.00

 

HVAC (provide supply and return air).

 

1,200.00

 

Fire Sprinkler (includes plan and permit).

 

1,550.00

 

Flooring (VCT and base)

 

1,058.00

 

Acoustical ceiling

 

963.00

 

Clean up.

 

250.00

 

Supervision, Profit & Overhead.

 

1,268.00

 

 

 

 

 

ELECTRICAL UNDER CONFERENCE TABLE

 

 

 

Electrical (install (2) conduit to center of room (1) power, (1) data conduit).

 

550.00

 

Saw cut concrete and patch back.

 

1,800.00

 

Drywall patch.

 

350.00

 

Flooring (building carpet and base) at conference room.

 

1,200.00

 

Supervision, Profit & Overhead.

 

585.00

 

 

 

 

 

Exclusions: Permits, Plans, City required upgrades ie: ADA ramp, Items not
included in estimate, Condition of existing lighting, Phone, data & security
cabling, Window coverings, Note: because of market conditions materials ie;
drywall, steel, etc. are subject to change daily.

 

 

 

 

 

 

 

Thank You ! Paul Larson

TOTAL

 

$

14,207.00

 

 

 

SIGNATURE

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

INITIAL PREMISES

 

[g131111kei009.jpg]

 

 

[g131111kei010.jpg]

 

7068 Koll Center Parkway

Suite 401

 

Pleasanton, CA 94566

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SIGN CRITERIA

 

1.             SIGN CRITERIA.

 

This criteria establishes the uniform policies for Tenant sign identification
for lease space with North Creek Business Park. These criteria have been
established for the purpose of maintaining the overall appearance of the
Project. Conformance will be strictly enforced. Any sign installed which does
not conform to the sign criteria will be brought into conformity at the expense
of the Tenant.

 

a.             General Requirements.

 

i.              Lettering and installation of sign shall be paid for by the
Tenant.  All copy design must be previously approved by Landlord.

 

ii.             Tenant shall be responsible for the maintenance of its sign and
the fulfillment of all sign requirements for these criteria throughout the term
of its lease.

 

b.             General Specifications.

 

i.              Measurements: To be determined.

 

ii.             Tenant shall be allowed one sign regardless of size of
occupancy.

 

iii.            No electrical or audible signs will be allowed.

 

iv.            Upon removal of any sign by the Tenant, any damage to the sign
backing or the building will be repaired by Tenant. Tenant will remove the
lettering portion of the sign prior to lease termination. The backing shall
become the property of the Landlord and shall remain affixed to the building.

 

v.             Except as provided herein, no advertising placards, banners,
pennants, names, insignia, trademarks, or other descriptive material shall be
affixed or maintained upon any automated machine, glass panes of the building,
building exterior, landscaped area, streets, or parking or common area of the
Project.

 

vi.            Sign criteria are subject to change as may be determined by the
Landlord’s reasonable judgment.

 

vii.           Current rules and regulations relating to signs shall be
established by Landlord in its sole and absolute discretion, and when completed
shall become part of this Lease and marked Exhibit “D1”.

 

viii.          Monument signage: If space is available on the monument signs,
Tenant may request signage thereon for an additional monthly charge. Monument
signs are controlled by Bernal Corporate Park Parcel Signage System guidelines
and the proposed design must be approved by the Owners Association in addition
to the Landlord. Logos are not allowed on monument signs, and lettering must
match existing lettering on the signs.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS
North Creek I

 

1.              Except as specifically provided in the Lease to which these
Rules and Regulations are attached, no sign, placard, picture, advertisement,
name or notice shall be installed or displayed on any part of the outside or
inside of the Building without the prior written consent of Landlord. Landlord
shall have the right to remove, at Tenant’s expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved by Landlord.

 

2.              If Landlord objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant shall immediately
discontinue such use. Tenant shall not place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises.

 

3.              Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators, or stairways of the Project. The halls,
passages, exits, entrances, elevators, and stairways are not open to the general
public, but are open, subject to reasonable regulation, to Tenant’s business
invitees. Landlord shall in all cases retain the right to control and prevent
access thereto of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation and interest of the Project
and its tenants; provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal or
unlawful activities. No tenant and no employee or invitee of any tenant shall go
upon the roof of any building of the Project.

 

4.               The directory of the building will be provided exclusively for
the display of the name and location of tenants only, and Landlord reserves the
right to exclude any other names therefrom.

 

5.               All cleaning and janitorial services for the Project and the
Premises shall be provided exclusively through Landlord, and except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be employed by Tenant or permitted to enter the Building for the
purpose of cleaning the same. Tenant shall not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises.

 

6.              Landlord will furnish Tenant, free of charge, with two keys to
each door lock in the Premises. Landlord may make a reasonable charge for any
additional keys. Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install a new additional lock or bolt on any door of
its Premises. Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys of all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, shall pay Landlord therefor.

 

7.              If Tenant requires telegraphic, telephonic, burglar alarm or
similar services, it shall first obtain, and comply with, Landlord’s
instructions in their installation.

 

8.              Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Landlord shall have the right to prescribe the
weight, size and position of all equipment, materials, furniture or other
property brought into the Project. Heavy objects shall, if considered necessary
by Landlord, stand on such platforms as determined by Landlord to be necessary
to properly distribute the weight, which platforms shall be provided at Tenant’s
expense. Business machines and mechanical equipment belonging to Tenant, which
cause noise or vibration that may be transmitted to the structure of the
Premises or to any space therein to such a degree to be objectionable to
Landlord or to any tenants in the Project, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration.   The persons employed to move such
equipment in or out of the Premises must be acceptable to Landlord. Landlord
will not be responsible for loss of, or damage to, any such equipment or other
property from any cause, and all damage done to the Premises, by maintaining or
moving such equipment or other property shall be repaired at the expense of
Tenant.

 

9.              Tenant shall not use or keep in the Premises any kerosene,
gasoline or inflammable or combustible fluid or material other than those
limited quantities necessary for the operation or maintenance of office
equipment. Tenant shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Landlord or other occupants of the
Project by reason of noise, odors or vibrations, nor shall Tenant bring into or
keep in or about the Premises any birds or animals.

 

10.            Tenant shall not use any method of heating or air-conditioning
other than that supplied by Landlord.

 

--------------------------------------------------------------------------------


 

11.            Tenant shall not waste electricity, water or air-conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Premises’ heating and air-conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice, and shall refrain from attempting to adjust controls.   Tenant shall
keep corridor doors closed, and shall close window coverings at the end of each
business day.

 

12.            Landlord reserves the right, exercisable without notice and
without liability to Tenant, to change the name and street address of the
Premises.

 

13.            Landlord reserves the right to exclude from the Project between
the hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Project and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person. Landlord reserves the right to prevent access to the Project in case
of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

 

14.            Tenant shall close and lock the doors of its Premises and
entirely shut off all water faucets or other water apparatus, and electricity,
gas or air outlets before tenant and its employees leave the Premises. Tenant
shall be responsible for any damage or injuries sustained by other tenants or
occupants of the Project or by Landlord for noncompliance with this rule.

 

15.            Tenant shall not obtain for use on the Premises ice, drinking
water, food beverages, towel or other similar services upon the Premises, except
at such hours and under such regulations as may be fixed by Landlord.

 

16.            The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage of damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
invitees, shall have caused it.

 

17.            Tenant shall not sell, or permit the sale at retail, of
newspapers, magazines, periodicals, theater tickets or any other goods or
merchandise to the general public in or on the Premises. Tenant shall not make
any suite-to-suite solicitation of business from other tenants in the Project.
Tenant shall not use the Premises for any business or activity other than that
specifically provided for in Tenant’s Lease.

 

18.            Tenant shall not install any radio or television antenna,
loudspeaker or other devices on the roof or exterior walls of the Premises.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Project or elsewhere.

 

19.            Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part
thereof, except in accordance with the provisions of the Lease pertaining to
alterations.   Landlord reserves the right to direct electricians as to where
and how telephone and telegraph wires are to be introduced to the Premises.
Tenant shall not cut or bore holes for wires.   Tenant shall not affix any floor
covering to the floor of the Premises in any manner except as approved by
Landlord. Tenant shall repair any damage resulting from noncompliance with this
rule.

 

20.            Tenant shall not install, maintain or operate upon the Premises
any vending machines without the written consent of Landlord.

 

21.            Canvassing, soliciting and distributing of handbills or any other
written material, and peddling in the Project are prohibited, and Tenant shall
cooperate to prevent such activities.

 

22.            Landlord reserves the right to exclude or expel from the Project
any person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Project.

 

23.            Tenant shall store all its trash and garbage within its Premises
or in other facilities provided by Landlord. Tenant shall not place in any trash
box or receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

 

24.            The Premises shall not be used for the storage of merchandise
held for sale to the general public, or for lodging or for manufacturing of any
kind, nor shall the Premises be used for any improper, immoral or objectionable
purpose.   No cooking shall be done or permitted on the Premises without
Landlord’s consent, except that use by Tenant of Underwriter’s Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
or use of microwave ovens for employee use shall be permitted, provided that
such equipment and use is in accordance with all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.

 

25.            Tenant shall not use in the Premises any hand truck except those
equipped with rubber tires and side guards or such other material-handling
equipment as Landlord may approve. Tenant shall not bring any other vehicles of
any kind into the Premises.

 

--------------------------------------------------------------------------------


 

26.            Without the written consent of Landlord, Tenant shall not use the
name of the Project in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

 

27.            Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

28.            Tenant and its employees, guests and invitees shall not enter
into the waterways located in the Project. No object of any kind may be floated
or submerged in the waterways, and no foreign substance of any kind may be
thrown in the waterways. The expense of any breakage or damage to any mechanical
equipment related to the waterways resulting from violation of this rule or any
expense incurred restoring the waterways to their normal condition shall be
borne by the tenant who, or whose employees or invitees, shall have caused such
damage.

 

29.            Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed.

 

30.            Tenant’s requirements will be attended to only upon appropriate
application to the Project management office by an authorized individual.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord, and no employee
of Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

31.            Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant or any other tenant, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of Tenant
or any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Project.

 

32.            These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of Tenant’s lease of its Premises in the
Project.

 

33.            Landlord reserves the right to make such other and reasonable
Rules and Regulations as, in its judgment, may from time to time be needed for
safety and security, for care and cleanliness of the Project and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations hereinabove stated and any additional rules and regulations which
are adopted.  In particular, tenant shall comply at all times with the City of
Pleasanton’s Transportation Systems Management Ordinance (TSM Ordinance, Chapter
17.24, Pleasanton Municipal Code), as said Ordinance may be amended from time to
time.”

 

34.            Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PARKING RULES AND REGULATIONS

 

The following rules and regulations shall govern use of the parking facilities
which are appurtenant to the Building.

 

1.        All claimed damage or loss must be reported and itemized in writing
delivered to the Landlord within ten business days after any claimed damage or
loss occurs.  Any claim not so made is waived. Landlord has the option to make
repairs at its expense of any claimed damage within two business days after
filing of any claim. In all court actions the burden of proof to establish a
claim remains with Tenant. Court actions by Tenant for any claim must be filed
in the court of jurisdiction where a claimed loss occurred within ninety days
after date of damage or loss.   Landlord is not responsible for damage by water,
fire, or defective brakes, or parts, or for the act of omissions of others, or
for articles left in the car.   The total liability of Landlord is limited to
$250.00 for all damages or loss to any car. Landlord is not responsible for loss
of use.

 

2.        Tenant shall not park or permit the parking of any vehicle under its
control in any parking areas designated by Landlord as areas for parking by
visitors to the Building.   Tenant shall not leave vehicles in the parking areas
overnight nor park any vehicles in the parking areas other than automobiles,
motorcycles, motor driven or non-motor driven bicycles or four-wheeled trucks.

 

3.        Parking stickers or any other device or form of identification
supplied by Landlord as a condition of use of the Parking Facilities shall
remain the property of Landlord.   Such parking identification device must be
displayed as requested and may not be mutilated in any manner.    The serial
number of the parking identification device may not be obliterated.    Devices
are not transferable and any device in the possession of an unauthorized holder
will be void.

 

4.        No overnight or extended term storage of vehicles shall be permitted.

 

5.        Vehicles must be parked entirely within the painted stall lines of a
single parking stall.

 

6.        All directional signs and arrows must be observed.

 

7.        The speed limit within all parking areas shall be 5 miles per hour.

 

8.        Parking is prohibited:

 

(a)    in areas not striped for parking;

 

(b)    in aisles;

 

(e)    where “no parking” signs are posed;

 

(d)    on ramps;

 

(e)    in cross hatched areas; and

 

(f)     in such other areas as may be designated by Landlord or Landlord’s
Parking Operator.

 

9.        Every parker is required to park and lock his own vehicle. All
responsibility for damage to vehicles is assumed by the parker.

 

10.      Loss of theft of parking identification devices from automobiles must
be reported immediately, and a lost or stolen report must be filed by the
customer at that time. Landlord has the right to exclude any car from the
parking facilities that does not have an identification.

 

11.      Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

 

12.      Lost or stolen devices found by the purchaser must be reported
immediately to avoid confusion.

 

13.      Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

14.      Landlord reserves the right to refuse the sale of monthly stickers or
other parking identification devices to any tenant or person and/or his agents
or representatives who willfully refuse to comply with these Rules and
Regulations and all unposted City, State or Federal ordinances, laws or
agreements.

 

15.      Landlord reserves the right to modify and/or adopt such other
reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems necessary for the operation of the parking facilities.
Landlord may refuse to permit any person who violates these rules to park in the
parking facilities, and any violation of the rules shall subject the car to
removal.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF LEASE TERM DATES

 

To:

Date:

 

Re:      The Lease
dated                                                     between                                                                                                     ,
Lessor,
and                                                                                ,
Lessee,
concerning                                                        (“Premises”)
located at                                                          .

 

In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

 

1.             That the Premises have been accepted by Tenant as being
substantially complete in accordance with the Lease, and that there is no
deficiency in the construction.

 

2.             That Tenant has accepted and is in possession of the Premises,
and acknowledges that under the provisions of the Lease, the Term of the Lease
is for      years and commenced upon the Commencement Date
of                             and is currently scheduled to expire
on                                            , subject to earlier termination
as provided in the Lease.

 

3.             That in accordance with the Lease, rental payment has commenced
(or shall commence) on                           .

 

4.             If the Commencement Date of the Lease is other than the first day
of the month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.

 

a.   The first rent payment shall be $                       for the period of
                                  , payable                           .

 

5.             Rent is due and payable in advance on the first day of each and
every month during the Term of the Lease. Your rent checks should be made
payable
to                                                                                 .

 

6.             Tenant’s Percentage within the Premises is      %.

 

7.             Basic Monthly Rent

 

 

 

 

 

Other Lease

 

Total Monthly Basic Rent

 

Months

 

Monthly Basic Rent

 

Consideration

 

Plus Other Lease Consideration

 

 

 

$

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

$

 

 

 

 

AGREED AND ACCEPTED

 

 

 

TENANT:

LANDLORD:

 

 

 

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Print Title:

 

 

Print Title:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Print Title:

 

 

Print Title:

 

 

 

--------------------------------------------------------------------------------

 